Citation Nr: 0930531	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-15 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the decedent had basic eligibility for Department of 
Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a determination of the Manila, Philippines 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant submitted a claim of entitlement to dependence 
and indemnity compensation in May 1996.  In January 1997 she 
was informed that her claim had been denied.  

A petition to reopen the appellant's claim was submitted in 
January 2007.  Later that month, she was notified that her 
claim had been denied because she had not submitted new and 
material evidence to reopen the claim.  

To successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  The VA has a duty to 
inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The VA is also obligated to provide a claimant 
notice of what is required to substantiate each element of a 
service-connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) (holding that notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim: 1) Veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability); see 
also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  See Kent.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  Id.  VA must look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id.  The appellant has not received such 
notice regarding this claim.  Therefore, the claim must be 
remanded to provide the appellant with notice which complies 
with these VA provisions and the subsequent Court decisions 
noted above.

The Board also observes that, in support of her petition to 
reopen the claim, the appellant has submitted service 
personnel records pertaining to the decedent.  These records 
were not previously submitted.  The National Personnel 
Records Center (NPRC) certified in 1954 that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.  This finding is binding on 
VA for purposes of establishing service in the United States 
Armed Forces.  Spencer v. West, 13 Vet. App. 376 (2000). 
 However, the Board also notes that in Capellan v Peake, 539 
F.3d 1373, the United States Court of Appeals for the Federal 
Circuit held that VA's duty to assist in verifying service 
extends to submitting to NPRC evidence such as documents from 
Philippine military authorities as well as all relevant 
materials provided by the claimant.  In light of the holding 
in Capellan, the Board finds that the AOJ must again seek 
verification of the decedent's claimed active duty service 
based upon review of the materials submitted by the 
appellant.

In light of the above discussion, the Board has determined 
that additional action is required.  Accordingly, the case is 
REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the appellant a corrective 
notice under 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); and Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The notice should 
explain the terms "new" and "material;" 
and explain the types of evidence that 
would be considered new and material.  
The notice should describe what evidence 
would be  necessary to satisfy the 
element of the underlying claims which 
were found insufficient in the prior 
decisions; degree of the disability; and 
effective date if service connection is 
granted.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; Kent, 
Dingess/Hartman, Vazquez.

2.  Seek verification of the decedent's 
claimed service with the Armed Forces of 
the United States.  All attempts to 
verify such claimed service should be 
documented in the record.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



